    Case: 1:18-cv-00008-WAL-GWC Document #: 42 Filed: 02/12/19 Page 1 of 3



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-                )
 SMITH, BERNARD A. SMITH, YVETTE                  )
 ROSS-EDWARDS, AVON CANNONIER,                    )
 ANASTASIA           M.     DOWARD,  DARYL        )
 RICHARDS,          EVERTON      BRADSHAW,        )
 RODELIQUE              WILLIAMS-BRADSHAW,        )
 PAMELA GREENIDGE and WINSTON                     )     2018-CV-8
 GREENIDGE, on behalf of themselves and all       )
 others similarly situated,                       )    CLASS ACTION
                                    Plaintiffs,   )
                                                  )
                          v.                      )
                                                  )
 BANK OF NOVA SCOTIA,                             )
                                    Defendant.    )
                                                  )
                                                  )

 PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

        Plaintiffs respectfully bring this Motion for Leave to File their Second Amended Complaint

(“SAC”). They previously moved for leave on January 4, 2019. (See ECF No. 29.) The Bank of Nova

Scotia (“BNS”) filed its opposition (ECF No. 36) on January 18, 2019, to which Plaintiffs filed a reply

(ECF No. 41).

        On February 11, 2019, the Court denied Plaintiffs’ motion without prejudice on the basis that

the red-lined version of their Proposed SAC (ECF No. 29-2) failed to comply with Local Rule 15.1.

(See ECF No. 40). That red-lined document was overly inclusive insofar as it displayed both

substantive and formatting changes from the First Amended Complaint, making additions and

deletions difficult to view. Plaintiffs appreciate Local Rule 15.1’s goal of increasing efficiency and

conserving judicial resources, and it was not Plaintiffs’ intention in filing its motion for leave to

frustrate that purpose.

        Plaintiffs have attached to this Motion a red-lined version of the Proposed SAC which they

believe satisfies the Court’s concerns. Plaintiffs now request that the Court grant Plaintiffs’ Motion
    Case: 1:18-cv-00008-WAL-GWC Document #: 42 Filed: 02/12/19 Page 2 of 3

Motion for Leave to File Second Amended Complaint
Belardo et al v. Bank of Nova Scotia; 2018-CV-8
Page 3

based on consideration of the already-completed briefing as well as the red-lined proposed SAC

attached hereto.

       For the reasons identified above, Plaintiffs ask that the Court grant Plaintiffs’ Motion for

Leave to File Second Amended Complaint in its entirety.

DATED: February 12, 2019                         Respectfully Sumitted:




                                          By:    /s/ Korey Nelson
                                                 Korey A. Nelson
                                                 C. Jacob Gower (pro hac vice)
                                                 Rick Yelton (pro hac vice)
                                                 V.I. Bar No. 2012
                                                 BURNS CHAREST LLP
                                                 365 Canal Street, Suite 1170
                                                 New Orleans, LA 70130
                                                 Telephone: (504) 799-2845
                                                 Fax: (504) 881-1765
                                                 knelson@burnscharest.com

                                                 _/s/ Vincent Colianni, II__________________
                                                 Vincent Colianni, II (V.I. Bar No. 768)
                                                 Vincent A. Colianni (V.I. bar No. 13)
                                                 COLIANNI & COLIANNI
                                                 1138 King Street
                                                 Christiansted, VI 00820
                                                 Telephone: (340) 719-1766
                                                 Facsimile: (340) 719-1770
                                                 mailbox@colianni.com

                                                 _/s/ J. Russell B. Pate____________________
                                                 J. Russell B. Pate, Esq. (V.I. Bar No. 1124)
                                                 THE PATE LAW FIRM
                                                 P.O. Box 890
                                                 St. Thomas, USVI 00804
                                                 Telephone: (340) 777-7283
                                                 Facsimile: (888) 889-1132
                                                 pate@sunlawvi.com
   Case: 1:18-cv-00008-WAL-GWC Document #: 42 Filed: 02/12/19 Page 3 of 3

Motion for Leave to File Second Amended Complaint
Belardo et al v. Bank of Nova Scotia; 2018-CV-8
Page 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 12th day of February, 2019, I electronically filed the
foregoing with the Clerk of the Court using CM/ECF System, which will send a notification of such
filing (NEF) to the following:

 Carol A. Rich, Esq.
 Malorie Winne Diaz, Esq.
 5194 Dronningens Gade, Suite 3
 St. Thomas, VI 00802
 crich@dudleylaw.com
 mdiaz@dudleylaw.com


Vincent Colianni, II
Vincent A. Colianni
Marina Leonard
1138 King Street
Christiansted, St. Croix
U.S. Virgin Islands 00820
Telephone: (340) 719-1766
Fax: (340) 719-1770

J. Russell B. Pate, Esq. (V.I. Bar No. 1124)
THE PATE LAW FIRM
P.O. Box 890
St. Thomas, USVI 00804
Telephone: (340) 777-7283
Facsimile: (888) 889-1132
pate@sunlawvi.com




                                               _/s/Korey Nelson ________________
